     Case 2:21-mj-30039-DUTY ECF No. 1, PageID.1 Filed 01/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff

v.                                                Case No. 21-30039
                                                  Originating No. 21-mj-136



MICHAEL JOSEPH FOY,

                Defendant.
_____________________________________/

                            GOVERNMENT’S PETITION
                        FOR TRANSFER OF DEFENDANT TO
                     ANOTHER DISTRICT AND SUPPORTING BRIEF


          Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

MICHAEL JOSEPH FOY, to answer to charges pending in another federal district, and

states:


          1. On January 21, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the United States

District Court for the District of Columbia based on a Complaint. Defendant is

charged in that district with violation of 18 U.S.C. §1752(a)(1),(2)- Knowingly enter

or remain in any restricted building or grounds without lawful authority; 18 U.S.C.

§231(a)(3)- Obstruction of law enforcement; 18 U.S.C. §111(a)(1) and (b)- Forcibly

assault, resist, oppose, impede, intimidate, or interfere with any officer of the
    Case 2:21-mj-30039-DUTY ECF No. 1, PageID.2 Filed 01/21/21 Page 2 of 2




United States; 18 U.S.C. §2- Aiding and abetting; 18 U.S.C. §1512(c)(2)- Obstruct,

influence, or impede any official proceeding of Congress.



      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).



      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                MATTHEW J. SCHNEIDER
                                                United States Attorney



                                                s/Hank Moon       ___________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                Hank.moon@usa.doj.gov
                                                (313) 226-0220



Dated: January 21, 2021
